I114th CONGRESS2d SessionH. R. 5838IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Hultgren (for himself, Mr. Carney, Mr. Messer, and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to require the disclosure of the annual percentage rates applicable to Federal student loans. 
1.Short titleThis Act may be cited as the Transparency in Student Lending Act. 2.Required disclosuresSection 455(p) of the Higher Education Act of 1965 (20 U.S.C. 1087e(p)) is amended— 
(1)by striking Each institution and inserting the following:  (1)In generalEach institution; and 
(2)by adding at the end the following:  (2)Disclosure of APR at time of applicationIn addition to the disclosures required under paragraph (1), each institution and contractor described in such paragraph shall disclose, as part of the application material provided to a borrower of a loan made under this part, the estimated annual percentage rate applicable to the loan, taking into account— 
(A)the stated interest rate of the loan; and (B)any fees or additional costs associated with the loan.. 
